            Case 2:18-cv-01698-AKK Document 55 Filed 11/05/18 Page 1 of 3                    FILED
                                                                                    2018 Nov-05 AM 10:40
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

EDUCATION CORPORATION OF                   )
AMERICA, VIRIGINIA COLLEGE,                )
LLC, and NEW ENGLAND COLLEGE               )
OF BUSINESS AND FINANCE, LLC,              )
                                           )
                     Plaintiffs,           )
       v.                                  )       Case Number: 2:18-CV-01698-AKK
                                           )
UNITED STATES DEPARTMENT OF                )
EDUCATION and BETSY DEVOS,                 )
in her official capacity as Secretary of   )
Education,                                 )
                                           )
                     Defendants.           )


    MOTION AND APPLICATION FOR PRO HAC VICE ADMISSION OF
                  EMMANUELLE M. VERDIEU

       Pursuant to L.R. 83.1, Sara Zampierin, counsel for Amici Curiae, the

Southern Poverty Law Center and Project on Predatory Student Lending, move this

Court for the pro hac vice admission of Emmanuelle M. Verdieu to appear as

counsel for amici in this case.

       Ms. Verdieu is not a member of the Alabama bar or the bar of this Court.

She is a member of the state bar of the Commonwealth of Massachusetts. Counsel

attaches a recent certificate of good standing issued for Ms. Verdieu. Counsel also

attaches a declaration by Ms. Verdieu attesting to the facts required by L.R. 83.1.

Sara Zampierin, who is signing this Motion, also represents amici and has agreed

to associate with Ms. Verdieu as local counsel in this matter.

                                               1
 
        Case 2:18-cv-01698-AKK Document 55 Filed 11/05/18 Page 2 of 3



      For these reasons, Counsel respectfully requests that this Court grant

Emmanuelle Verdieu leave to appear pro hac vice in the above-captioned matter.



Dated: November 5, 2018.                     Respectfully submitted,

                                             /s/ Sara Zampierin
                                             Sara Zampierin
                                             Alabama Bar No. ASB-1695-S34H
                                             sara.zampierin@splcenter.org
                                             SOUTHERN POVERTY LAW
                                             CENTER
                                             400 Washington Ave.
                                             Montgomery, AL 36104
                                             Tel.: 334-956-8200
                                             Fax: 334-956-8481

                                             Counsel for Amici Curiae




                                         2
 
         Case 2:18-cv-01698-AKK Document 55 Filed 11/05/18 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I certify that on November 5, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which sent notice of such filing

to all parties.



                                                    /s/ Sara Zampierin
                                                    Sara Zampierin
 




                                          3
 
